Citation Nr: 0032889	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-17 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The veteran had active duty service from November 1942 to 
November 1945.  He died in December 1988.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, in which the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

In November 1998, the appellant's appeal form (VA Form 9) was 
received, in which she indicated that she desired a hearing 
before a Member of the Travel Board.  However, in a statement 
received by the RO in March 2000, the appellant stated that 
she wished to withdraw her request for a hearing.  See 
38 C.F.R. § 20.702(e) (2000).  Accordingly, the Board will 
proceed without further delay.

The Board notes that in September 1989, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  There was no appeal, and the RO's September 
1989 decision became final.  See 38 U.S.C.A. § 7105(c).  In 
May 1998, the appellant filed to reopen her claim.  In 
September 1998, the RO reopened the appellant's claim and 
denied it on the merits.  Despite the RO's denial of the 
claim on the merits, the Board must consider whether new and 
material evidence has been submitted.  Barnett v. Brown , 83 
F.3d 1380 (Fed. Cir. 1996).  

When a provision of law or regulation creates a new basis of 
entitlement to veterans' benefits through the liberalization 
of the requirements for entitlement to benefits, a claim 
under the new law is a claim separate and distinct from the 
claim previously denied prior to the liberalizing law or 
regulation.  See Spencer v. Brown, 4 Vet. App. 283 (1993); 
aff'd 17 F. 3d 368 (Fed. Cir. 1994).  In this case, the 
veteran was a former prisoner of war (POW).  Subsequent to 
the RO's September 1989 decision, liberalizing laws and 
regulations were enacted governing the law as it relates to 
POWs was liberalized under Pub. L. No. 97-37, 95 Stat. 935-37 
(codified at 38 U.S.C.A. § 1112(b)).  The appellant is 
therefore considered to have filed a new claim, and the Board 
finds that she is entitled to have her claim for service 
connection for the cause of the veteran's death reopened and 
decided following a de novo review of the evidence.  See 
Spencer, supra.  Thus, the title page of this decision 
reflects the issue on appeal.


REMAND

The veteran died on December [redacted], 1988.  The cause of 
death listed on the death certificate was cardiopulmonary arrest, 
due to (or as a consequence of) hyperkalemia, due to (or as a 
consequence of) unknown.  At the time of the veteran's death, 
service connection had been granted for a conversion 
reaction, evaluated as 50 percent disabling.  

The appellant asserts that the veteran had frostbite, 
malnutrition, and edema and swelling of the feet during his 
period as a prisoner of war.  She argues that the evidence of 
edema and swelling support a conclusion that service 
connection for ischemic heart disease is warranted under 
38 C.F.R. § 3.309(c), and that the cause of the veteran's 
death should therefore be service connected.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





